SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

523
CA 15-01272
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, DEJOSEPH, AND NEMOYER, JJ.


THE SHORE WINDS, LLC, PLAINTIFF-RESPONDENT,

                      V                                          ORDER

SEBASTIAN CACCAMO, DEFENDANT-APPELLANT.


ELLIOTT STERN CALABRESE, LLP, ROCHESTER (MICHAEL T. ANSALDI OF
COUNSEL), FOR DEFENDANT-APPELLANT.

HARTER SECREST & EMERY LLP, ROCHESTER (CANDACE M. CURRAN OF COUNSEL),
FOR PLAINTIFF-RESPONDENT.


     Appeal from an amended order and judgment (one paper) of the
Supreme Court, Monroe County (Ann Marie Taddeo, J.), entered October
3, 2014. The amended order and judgment granted the motion of
plaintiff for a money judgment pursuant to CPLR 3215.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see CPLR 5511; Lauer v City of Buffalo, 53 AD3d 213,
216; Johnson v McFadden Ford, 278 AD2d 907, 907).




Entered:    June 10, 2016                       Frances E. Cafarell
                                                Clerk of the Court